*809
ORDER

PER CURIAM
Howard Danzig (Danzig) appeals pro se from the trial court’s judgment in favor of the Missouri Department of Labor and Industrial Relations, Division of Employment Security (Division) and against Dan-zig as to the Division’s petition to enforce administrative subpoena duces tecum and ordering Danzig to produce to the Division records required to be kept by Section 288.130, RSMo 2000.1 We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the. reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.